DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 4-9, 11 and 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McPhillips (US 2002/0179572) in view of Shigeaki (JPS60135504) and Williams (US 2003/0211657).  
With respect to the limitations of claims 1, 4, 5, 6, 7, 8 and 9, McPhillips teaches an electrode (Figs 1-3, EDM electrode 16, 0033) applied in electro-machining processes (title), comprising: a main body (Figs 1, 3, main circular body of electrode 16); and at least one internal flushing channel (Fig 3, internal passages that communicate with the groove 42, 0039) configured to introduce a flushing liquid (0039 for conducting dielectric liquid from an external supply through the electrode and into the groove) to a volume between the electrode and a workpiece to be machined (Figs 1-3, workpiece 14, 0033); the main portion comprises a rotating shaft (Fig 3, shaft not label with axis 18) and a hub capable (main circular body of electrode 16) of rotating with the rotating shaft, and the machining portion (outside surface of electrode 16) is integratedly formed on the hub; and the at least one internal flushing channel connects entrances on the rotating shaft with a plurality of exits adjacent to the machining portion, respectively (Fig 3, 0039).  
McPhillips discloses the claimed invention except for the main body is made from an additive material fabrication process; the main body comprises at least two portions made from different materials, wherein the at least two portions further comprise a main portion and a machining portion integrated with the main portion; wherein the at least two portions each comprise a sequence or stack of layers integratedly formed together 
However, Shigeaki discloses the main body is made from an additive material fabrication process (Abstract, sintered body, Figs 1-3, Pg 3, Last Par); the main body comprises at least two portions (sintered body 1, base material 2, infiltration layer 3, Pg 2, Par 1) made from different materials (Pg 3, Last Par, tungsten powder, iron material), the at least two portions further comprise a main portion (base material 2) and a machining portion (sintered body 1) integrated with the main portion; the machining portion (sintered body 1) is configured to act on a workpiece to be machined in order to remove materials from the workpiece, and the main portion is made from a first electrically conductive material (iron material), and the machining portion is made from a second electrically conductive material having a melting point higher than (tungsten 
It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the EDM electrode of McPhillips having a main body silent to the material configuration of the main body with the main body is made from an additive material fabrication process; the main body comprises at least two portions made from different materials, the at least two portions further comprise a main portion and a machining portion integrated with the main portion; the machining portion is configured to act on a workpiece to be machined in order to remove materials from the workpiece, and wherein the main portion is made from a first electrically conductive material, and the machining portion is made from a second electrically conductive material having a melting point higher than that of the first electrically conductive material; the second electrically conductive material has a melting point higher than about 1800 ºC; the second electrically conductive material comprises at least one of tungsten, molybdenum, and chromium; the machining portion provides a circumferential outer surface for acting on the workpiece to be machined; the at least two portions are integratedly formed together through the additive material fabrication process of Shigeaki for the purpose of providing a known electrode main body formed from a 
Additionally, Williams discloses the at least two portions (as disclosed by McPhillips in view of Shgeaki) each comprise a sequence or stack of layers integratedly formed together (Figs 7-9, particle layer 110, 110a, 110b, 0068-0071, 0082-0085)  according to a digital representation of the electrode (0020, 0025, mathematical simulation or model of an object to be fabricated, such generation usually effected with 3-D computer aided design (CAD) software) through the additive material fabrication process; the additive material fabrication process  (Fig 7, selective laser sintering, 0062) is a laser forming process is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the EDM electrode of McPhillips in view of Shigeaki having an additively manufactured sintered tungsten body (Shigeaki, Pg 3, Last Par) with the additive material fabrication process having at least two portions each comprise a sequence or stack of layers integratedly formed together according to a digital representation of the electrode through the additive material fabrication process; the additive material fabrication process is a laser forming process of Williams for the purpose of using a known laser sintering method that is suitable and effective for forming a sintered tungsten body (0062, comprises resin-coated particles of one or more thermally conductive materials, such as copper, aluminum, tungsten) from 3-D computer aided design information (0020, 0025).
With respect to the limitations of claims 11, 14, 15, 16, 17, 18, 19, 20 and 21, McPhillips teaches a method for manufacturing an electrode (Figs 1-3, EDM electrode 16, 0033) applied in electro-machining processes (title), comprising: creating, a main 
McPhillips discloses the claimed invention except for the main body is made from an additive material fabrication process; the main body comprises at least two portions made from different materials, wherein the at least two portions further comprise a main portion and a machining portion integrated with the main portion; wherein the at least two portions each comprise a sequence or stack of layers integratedly formed together according to a digital representation of the electrode through the additive material fabrication process; the additive material fabrication process is a laser forming process; the machining portion is configured to act on a workpiece to be machined in order to remove materials from the workpiece, and wherein the main portion is made from a first electrically conductive material, and the machining portion is made from a second electrically conductive material having a melting point higher than that of the first electrically conductive material; the first electrically conductive material comprises at 
However, Shigeaki discloses the main body is made from an additive material fabrication process (Abstract, sintered body, Figs 1-3, Pg 3, Last Par); the main body comprises at least two portions (sintered body 1, base material 2, infiltration layer 3, Pg 2, Par 1) made from different materials (Pg 3, Last Par, tungsten powder, iron material), the at least two portions further comprise a main portion (base material 2) and a machining portion (sintered body 1) integrated with the main portion; the machining portion (sintered body 1) is configured to act on a workpiece to be machined in order to remove materials from the workpiece, and the main portion is made from a first electrically conductive material (iron material), and the machining portion is made from a second electrically conductive material having a melting point higher than (tungsten powder) that of the first electrically conductive material; the second electrically conductive material has a melting point higher than about 1800 ºC (tungsten powder); the second electrically conductive material comprises at least one of tungsten (tungsten powder), molybdenum, and chromium; the machining portion provides a circumferential outer surface (Figs 1-3, sintered body 1) for acting on the workpiece to be machined; 
It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the EDM electrode manufacturing process of McPhillips having a main body silent to the material configuration of the main body with the main body is made from an additive material fabrication process; the main body comprises at least two portions made from different materials, the at least two portions further comprise a main portion and a machining portion integrated with the main portion; the machining portion is configured to act on a workpiece to be machined in order to remove materials from the workpiece, and wherein the main portion is made from a first electrically conductive material, and the machining portion is made from a second electrically conductive material having a melting point higher than that of the first electrically conductive material; the second electrically conductive material has a melting point higher than about 1800 ºC; the second electrically conductive material comprises at least one of tungsten, molybdenum, and chromium; the machining portion provides a circumferential outer surface for acting on the workpiece to be machined; the at least two portions are integratedly formed together through the additive material fabrication process of Shigeaki for the purpose of providing a known electrode main body formed from a sintered composite by fitting a base to a sintered body that is reliable, inexpensive to produce and suitable for EDM (Pg 2, Par 4, Par 8).
Additionally, Williams discloses the at least two portions (as disclosed by McPhillips in view of Shgeaki) each comprise a sequence or stack of layers integratedly formed together (Figs 7-9, particle layer 110, 110a, 110b, 0068-0071, 0082-0085)  
It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the EDM electrode manufacturing process of McPhillips in view of Shigeaki having an additively manufactured sintered tungsten body (Shigeaki, Pg 3, Last Par) with the additive material fabrication process having at least two portions each comprise a sequence or stack of layers integratedly formed together according to a digital representation of the electrode through the additive material fabrication process; the additive material fabrication process is a laser forming process; further comprising: providing the digital representation of the electrode with the at least one internal flushing channel for internal liquid flushing; further comprising: applying manufacturing parameters to each of the sequence or stack of layers based on the digital representation of Williams for the purpose of using a known laser sintering method that is suitable and effective for forming a sintered tungsten body (0062, comprises resin-coated particles of one or more thermally conductive materials, such as copper, aluminum, tungsten) from 3-D computer aided design information (0020, 0025).

Claims 2, 3, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McPhillips (US 2002/0179572) in view of Shigeaki (JPS60135504) and Williams (US 2003/0211657) as applied to claims 1 and 11, further in view of Leipzig (FR2149789).  
With respect to the limitations of claims 2, 3, 12 and 13, McPhillips in view of Shigeaki and Williams discloses the claimed invention except for the internal flushing channel comprises at least one curved channel; the curved channel is curved in a manner to facilitate flushing liquid delivery during rotating of the electrode.
However, Leipzig discloses the internal flushing channel comprises at least one curved channel (Figs 1, 2, curved channels between guide vanes 4, Pg 4); the curved channel is curved in a manner to facilitate flushing liquid delivery during rotating of the electrode (curved channels between guide vanes 4, Pg 3, Lines 100-105) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the EDM electrode and manufacturing process of McPhillips in view of Shigeaki and Williams having internal flushing channels silent to the channel structure with the internal flushing channel comprises at least one curved channel; the curved channel is curved in a manner to facilitate flushing liquid delivery during rotating that improves the flow and increases the pressure of the electrolyte fluid in the cutting disc (Pg 3, Lines 100-105).

Response to Amendments
Claims 1, 3 and 5 have been amended.  
Claim 10 is cancelled.
Claims 11-21 are new.
Claims 1-9 and 11-21 are pending.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.  The applicant has argued on pages 7-9 about claims 1-9 and specifically that the cited prior art fails to discloses the amended limitations of claim 1 directed to “wherein the at least two portions each comprises a sequence or stack of layers integratedly formed together according to a digital representation of the electrode through the additive material fabrication process” because both McPhillips and Shigeaki is silent to using a digital representation of the electrode.  The examiner respectfully disagrees, Williams (US 2003/0211657) which was previous cited, has been added in combination with McPhillips and Shigeaki to show that using a digital representation of the part to be manufacture and exporting this digital representation to build the actual part by additive manufacturing is known in the art, as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/25/2022